Citation Nr: 0906374	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim denied under 38 U.S.C.A. § 6103(a)) due to forfeiture 
of Department of Veterans Affairs (VA) benefits. 



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to July 1957.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
Veteran perfected an appeal to the Board, asserting that VA 
had received new and material evidence sufficient to reopen 
the decision that found that he had forfeited the right to 
his VA benefits.

In correspondence, the Veteran originally indicated he wanted 
a Travel Board hearing.  The Veteran subsequently had an 
informal hearing at the RO conducted by a hearing officer.  
In the subsequently dated (December 2006) substantive appeal 
(VA Form 9), the Veteran marked that he did not want a Board 
hearing.  As the most recent evidence indicates that the 
Veteran no longer desires a Board hearing, his hearing 
request is deemed to be withdrawn.  See 38 C.F.R. § 20.704.

In July 2008, subsequent to the last issued January 2007 
supplemental statement of the case, the Veteran submitted 
medical records.  The Board finds that this medical evidence 
is not relevant to the issue presently on appeal, and thus, a 
remand to allow the RO to consider this evidence and issue a 
supplemental statement of the case is unnecessary.  See 
38 C.F.R. §§ 19.31, 19.37.


FINDINGS OF FACT

1.  In an August 2001 decision (issued in December 2001), VA 
determined that the Veteran had forfeited his right to VA 
benefits.

2.  Evidence obtained since the August 2001 decision 
regarding forfeiture is either duplicative, cumulative of 
previously considered evidence or, in the case of the 
Veteran's new statements, inherently incredible; evidence has 
not been received that raises a reasonable possibility of 
substantiating the claim. 




CONCLUSIONS OF LAW

1.  The August 2001 determination is final regarding 
forfeiture of VA benefits.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  New and material evidence has not been received since the 
August 2001 decision regarding forfeiture of VA benefits, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
highlighted that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Therefore, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a VCAA notification letter in 
September 2006.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

Although cognizant that the September 2006 VCAA letter did 
not provide the evidence and information directed by Dingess, 
Dingess provided guidance in issuing notification letters in 
service connection claims.  The claim currently before the 
Board involves a very different issue and, thus, the Board 
finds that the Veteran cannot be prejudiced by not receiving 
notice of downstream issues of a service connection claim 
when he is currently barred from such VA benefits.

The September 2006 notification letter included definitions 
of "new" and "material."  The Board also notes that the 
Veteran was provided a copy of the regulation defining 
"new" and "material" (38 C.F.R. § 3.156) in the November 
2006 statement of the case.  The September 2006 letter also 
informed the Veteran that to the support the claim he must 
submit new and material evidence to show that he did not 
submit false and fraudulent evidence to establish entitlement 
to individual employability.  The Board finds that this 
letter provided the Veteran notice of the very specific 
evidence needed to substantiate the claim-evidence that the 
Veteran had not provided false and fraudulent statements to 
VA in a compensation claim.  The Board finds that the 
September 2006 letter substantially satisfies the notice 
requirement set forth in Kent.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2006 VCAA letter noted above was issued after the 
May 2006 decision on appeal.  The Board is cognizant of 
recent United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
November 2006 statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  As the statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
copies of letters submitted by the Veteran, previous VA 
decisions, and the November 2000 report of field examination.  
An examination or medical opinion is not relevant to the 
legal issue at hand.
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations, Factual Background & Analysis

Review of the claims file reveals that VA investigated 
whether the Veteran submitted false or fraudulent documents 
in connection with a claim for a total disability rating 
based on individual unemployability (TDIU).  The 
investigation was begun after review of letters from three 
different companies, dated in 1992 and 1993, that indicated 
that the Veteran was disqualified from employment due to the 
results of a physical examination.  

Under VA law, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper concerning any claim for 
benefits under any of the laws administered by VA (except 
laws pertaining to insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws pertaining to insurance benefits).  See 38 
U.S.C.A. § 6103(a); 38 C.F.R. § 3.901. 

An investigator submitted a report of a field examination 
based on evidence obtained in September 2000 and deposition 
of the Veteran taken at that time.  The report contains the 
transcript of sworn testimony between the investigator and 
the Veteran.  This transcript includes the Veteran's 
responses to questions, with some of the responses being 
quite detailed.  The Veteran admitted that he did not apply 
for work at two of the companies for which he submitted 
letters; regarding the third company (a sugar company), the 
Veteran testified that he did apply for work there, but was 
denied employment based on there being no job vacancies and 
not on the findings of a physical.  He testified that he had 
erased and changed the contents of the certifications.  The 
Veteran indicated he was aware that what he had done was 
against VA law.

In January 2001, the RO issued a proposed administrative 
decision that the Veteran had forfeited his VA benefits.  In 
a January 2001 letter, the Veteran wrote that a woman had 
come to his house and offered to help him with his claim.  He 
wrote that he did not know what she was doing to prepare his 
claim until the investigator visited and told the Veteran 
that the documents in question were fake, although the 
Veteran contended that he did apply to one of the companies.  

In May 2001, the RO issued the final administrative decision, 
finding that the evidence was sufficient to warrant 
submission of the Veteran for consideration of forfeiture for 
fraud.  

In a July 2001 letter, the Veteran wrote again that he was 
assisted in his claim by a lady.  Although again contending 
that he applied to the companies in question, he also wrote 
that the lady falsified his claim "which [he had] faithfully 
and honestly intended to file."  He also indicated that he 
was coerced into making statements by the investigator, 
asserting that he was told that if he did not admit that he 
had made false statements his benefits would be "cut off."

In August 2001, the Compensation and Pension Service made a 
decision finding that the Veteran submitted fraudulent 
documents for the purpose of obtaining VA benefits to which 
he was not entitled.  VA declared forfeiture of benefits.  
The RO issued the August 2001 decision in December 2001.  The 
Veteran was issued notice of his appellate rights.  The 
Veteran did not appeal within one year of the decision, and 
thus, the decision regarding forfeiture became final.  See 
38 U.S.C.A. § 7105.

The Veteran filed documents in 2005 indicating that he 
desired to appeal the forfeiture decision to the Board.  As 
this appeal was not timely, the RO considered this an 
application to reopen a claim for revocation of the 
forfeiture of VA benefits.  In a May 2006 decision, the RO 
found that the Veteran had not submitted new and material 
evidence sufficient to reopen the claim.  Although the RO 
declined to reopen the Veteran's claim, the Board is required 
to independently address the issue of reopening the Veteran's 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).
The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  See Trilles v. 
West, 13 Vet. App. 314, 322 (2000).  The Veteran has not 
contended that there was clear and unmistakable error.  Thus, 
the Board will proceed, as the RO did, to consider whether 
new and material evidence sufficient to reopen the claim has 
been received.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the Veteran or otherwise associated with the claims folder 
since the last final decision that was issued in August 2001.  
In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, 
"Justus does not require the Secretary of VA to consider the 
patently incredible to be credible".  See Duran v. Brown, 7 
Vet. App. 216 (1994).

In a May 2006 letter, the Veteran wrote all the evidence he 
had submitted was authentic.  He again wrote that he signed 
the deposition because the investigator threatened him and 
promised the Veteran that he would assist in the Veteran's 
benefits not being terminated.

The claims file now also contains a June 2006 
"certification" from a gentleman indicating that he had 
accompanied the Veteran to the sugar company.   He indicated 
that the Veteran did apply for employment.  The writer of the 
"certification" indicated that he was a retired employee 
but the letter is on company letterhead.  The Veteran has 
asserted that the use of letterhead shows that this person 
"really worked there."

In an October 2006 letter, the Veteran wrote that he had not 
submitted false and fraudulent documents.  He again indicated 
that the investigator harassed him and forced him to sign the 
statement indicating that he had committed fraud.  The 
Veteran wrote that the three documents originally in question 
were "genuine, authentic and were duly signed in their 
original copies, clearly stating the reason why [he] was not 
hired.  The said documents speak for themselves."

In his substantive appeal (VA Form 9), the Veteran indicated 
that he understood limited oral and written English.  He 
wrote that he signed the document prepared by the 
investigator because he was forced to do so.  The Veteran 
indicated he did not know the contents of the document.  
Regarding the previous assertion that documents were 
submitted by a lady on the Veteran's behalf and that she was 
the source of the fraud, he indicated again that he did not 
understand "much oral and written English" and that the 
"statement that a lady procured the documents without my 
knowledge is not what I wanted to tell you, it was only made 
by the person who made the letter."  

The Veteran also contended that a basis of the finding of 
fraud was a finding that he applied in March 1997 after the 
sugar corporation closed operation; he indicated that he 
actually applied in December 1991.  The Board can find no 
evidence that this was a basis for the finding of fraud.  VA 
has previously noted that documents were submitted in 1997, 
but there has been no finding that the Veteran filed for 
employment in 1997.  At the time of the substantive appeal, 
the Veteran submitted a March 1993 document from one of the 
companies in question.  The letter indicted that the company 
would cease operation in April 1993.

Since the August 2001 decision, additional evidence has been 
added to the claims file.  The August 2001 decision found 
that the Veteran had submitted false or fraudulent documents 
in relation to his claim for TDIU.  The evidence submitted 
since that decision became final consists of additional 
statements from the Veteran, a "certification" from a 
retired worker of the sugar corporation, and a letter 
indicating that the sugar corporation shut down (at least 
temporary) in 1993.  

At the time of the August 2001 decision, the Veteran 
contended that the documents submitted in support of his TDIU 
claim were authentic but also indicated that a lady helped 
him and that she was responsible for the fraud.  He also 
indicated that he was coerced into signing the document 
created by the investigator.  Since the time the Veteran 
filed to reopen the claim, the Veteran has reasserted that 
the investigator coerced/forced him to sign documents.  The 
Veteran has indicated both that the investigator informed the 
Veteran that if he signed these documents that he would 
assist the Veteran in retaining his benefits and that he did 
not understand the contents of the documents he was signing.  
Although the Veteran previously indicated that a lady helped 
in his claim for TDIU and that, in essence, she was the 
source of fraud, he now contends that he did not intend to 
state that - again indicating that he was not aware of what 
he was saying/writing due to a language barrier.  Although 
cognizant that the Veteran contends that a language barrier 
has prevented him from understanding this claim, the file 
contains multiple detailed statements from the Veteran.  
Although it is evident that others have assisted in writing 
at least some of these statements, there is no basis for a 
finding that the contents of these letters were not directed 
by the Veteran.  Review of the file indicates that the 
Veteran has a pattern of disavowing responsibility for the 
contents of documents signed by him after being confronting 
with inconsistencies in these documents.  

Further, the investigator's transcript also contains detailed 
statements from the Veteran.  This sharply contrasts with the 
Veteran's current contention that he was forced to sign a 
document.  The investigator's report indicates that the 
Veteran participated in a conversation with the investigator.  

Regarding the March 1993 letter that indicates that the sugar 
corporation shut down operation in 1993, as noted above, the 
basis of the finding of fraud was not related to when this 
company ceased operation.  Regarding the June 2006 letter 
from a former employee of the sugar corporation, the Board 
notes that it is suspect that this letter is on letterhead.  
In the investigator's field examination report, the Veteran 
indicated that he was provided copies of extra 
"certifications" to aid in creating fraudulent 
certifications in support of his claim.  As found below, 
however, the Board finds that the Veteran's current 
statements are inherently incredible, and thus, it is 
unnecessary to further consider these two pieces of evidence.

After review of the evidence received since the August 2001 
decision became final, the Board finds that new and material 
evidence has not been received.  Although the credibility of 
evidence is usually presumed, the Veteran has provided, as 
outlined above, directly contradictory statements.  That is, 
the Veteran has provided statements during the pendency of 
this appeal that contradict each other in regard to whether 
he understood the contents of the investigator's report prior 
to signing it.  While he at one time indicated that he was 
forced to sign this document but was informed that the 
investigator would assist him in retaining benefits (thus 
indicating the Veteran knew the contents of the document may 
lead to the discontinuing of his benefits), the Veteran later 
indicated that he did not understand this document due to a 
language barrier.  As outlined above, the record contains 
multiple other inconsistencies.  Therefore, although the 
credibility of evidence is normally assumed, in the 
circumstances of this appeal, the Board finds that the 
Veteran's current statements are inherently incredible.  See 
Justus, supra; Duran, supra. 

Based on the inconsistent statements made during the pendency 
of the appeal, the Board also finds that the Veteran has not 
submitted any evidence that raises a reasonable possibility 
of substantiating the claim.  Therefore, as the Board finds 
that new and material evidence has not been submitted, the 
claim is not reopened.




ORDER

New and material evidence having not been received to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
claim remains final; the appeal is denied. 


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


